Cite as 2014 Ark. App. 371

                 ARKANSAS COURT OF APPEALS
                                        DIVISION I
                                       No. CR-13-537


                                                  Opinion Delivered   June 18, 2014

KHALIN COLLINS                                    APPEAL FROM THE COLUMBIA
                               APPELLANT          COUNTY CIRCUIT COURT
                                                  [NO. CR-2010-191-5]
V.
                                                  HONORABLE LARRY CHANDLER,
                                                  JUDGE
STATE OF ARKANSAS
                                 APPELLEE         REBRIEFING ORDERED



                         ROBERT J. GLADWIN, Chief Judge

       Khalin Collins was convicted of three counts of arson and one count each of

commercial burglary and theft of property over $2500. On appeal, Collins challenges the

sufficiency of evidence corroborating the accomplice testimony as to all charges. However,

we do not address the issues raised because rebriefing is necessary.

       Arkansas Supreme Court Rule 4-2 (2013) sets forth the requirements for the contents

of appellate briefs. Rule 4-2(a)(8)(A)(i) requires that the addendum of the appellate brief

contain the jury’s verdict forms. Collins’s addendum lacks these forms. Further, Rule 4-

2(a)(5)(B) requires that no more than one page of a transcript shall be abstracted without

giving a record page reference. Collins’s abstract violates this rule in several instances, and

gives no explanation or summary of the proceedings before testimony of the first witness is

abstracted. Rule 4-2(a)(8)(A)(i) also requires that all versions of the order being appealed
                                 Cite as 2014 Ark. App. 371

from must be included in the addendum. Collins’s addendum contains only one page of the

March 21, 2013 amended sentencing order.

       Therefore, because Collins’s abstract and addendum are inadequate, we order Collins

to file within fifteen days of this opinion a substituted abstract, brief, and addendum that

complies with our rules. See Ark. Sup. Ct. R. 4-2(b)(3). We remind counsel that the

examples we have noted are not to be taken as an exhaustive list of deficiencies and ask that

counsel carefully review the rules to ensure that no other deficiencies exist.

       Rebriefing ordered.

       VAUGHT and BROWN, JJ., agree.

       James B. Bennett, for appellant.

       Dustin McDaniel, Att’y Gen., by: Christian Harris, Ass’t Att’y Gen., for appellee.




                                              2